             Case 3:19-cv-00707-LRH-CLB Document 12
                                                 13 Filed 06/01/20
                                                          06/02/20 Page 1 of 2



 1   JOHN D. TENNERT, III
     Nevada State Bar No. 11728
 2   FENNEMORE CRAIG, P.C.
     300 E. Second Street, Suite 1510
 3   Reno, NV 89501
     Tel: (775) 788-2200 / Fax: (775) 786-1177
 4   Email: jtennert@fclaw.com

 5   Attorneys for Plaintiff Perfect Image, LLC

 6
                                       UNITED STATES DISTRICT COURT
 7                                          DISTRICT OF NEVADA

 8
          PERFECT IMAGE, LLC, a Nevada limited                Case No. 3:19-CV-00707-LRH-CLB
 9        liability company,
                                                              STIPULATION TO EXTEND RESPONSE
10                      Plaintiff,                            DEADLINE TO COMPLAINT

11             vs.                                            (THIRD REQUEST)

12        MURAD, LLC, a Delaware limited liability
          company,
13
                        Defendant.
14

15            Plaintiff, Perfect Image, LLC by and through its counsel of record, John D. Tennert of

16   Fennemore Craig, P.C. and Defendant Murad, LLC by and through its attorney Christian L. Moore of

17   Lemons, Grundy & Eisenberg hereby stipulate and agree to extend the deadline to file a response to

18   the Complaint from June 1, 2020 to June 19, 2020.

19            This stipulation and additional time are warranted to allow the parties additional time to focus
     on a potential resolution of this lawsuit while the parties and their counsel are subject to COVID-19
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28


     SBRASELT/15832246.1/052241.0001
             Case 3:19-cv-00707-LRH-CLB Document 12
                                                 13 Filed 06/01/20
                                                          06/02/20 Page 2 of 2



 1   restrictions. This is the third stipulation for extension of time to respond to the Complaint.

 2           IT IS SO STIPULATED.

 3
            DATED this 1st day of June, 2020.                    DATED this 1st day of June, 2020.
 4
            FENNEMORE CRAIG, P.C.                                LEMONS GRUNDY & EISENBERG
 5
      By: /s/ John D. Tennert                                By: /s/ Christian L. Moore
 6        John D. Tennert, III, Esq.                             Christian L. Moore, Esq.
          Nevada State Bar No. 11728                             6005 Plumas St. #300
 7        300 E. Second Street, Suite 1510                       Reno, NV 89519
          Reno, NV 89501                                         Tel: (775) 786-6868
 8        Tel: (775) 788-2200 / Fax: (775) 786-1177              Email: clm@lge.net
          Email: jtennert@fclaw.com
 9
            Attorneys for Perfect Image, LLC                     Attorneys for Murad, LLC
10

11

12
                                                             IT IS SO ORDERED:
13

14
                                                             _________________________________
15
                                                             UNITED STATES MAGISTRATE JUDGE
16
                                                                             June 2, 2020
                                                             Dated: ___________________________
17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
     SBRASELT/15832246.1/052241.0001
